DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 12 and 14 are objected to because of the following informalities:  
Claim 7, line 2, page 23, “the plurality of RS encoders” should read as “the plurality of encoders”.
Claim 12, line 3, page 24, “FEC RS encoder” should read as “RS FEC encoder”.
Claim 14, line 3, page 25, “RS encoders” should read as “RS FEC encoders”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 1 are included in the limitations of claims 1, 4 and 5 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the interleaved encoder comprising parallel encoders and a first switch circuit with K interleaved symbols as recited in claims 1 and 4 of U.S. Patent No. 10,944,432 B2 to produce the output code having K+R symbols as recited in claim 5 of U.S. Patent No. 10,944,432 B2. This combination is merely a known algorithm for calculating the KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 1, 4 and 5 of U.S. Patent No. 10,944,432 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being obvious over claim 1 and 4 in view of claim 5 of U.S. Patent No. 10,944,432 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 2 are included in the limitations of claim 1 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the interleaved encoder comprising parallel encoders and a first switch circuit that is synched with the clock pulses as recited in claim 1 of U.S. Patent No. 10,944,432 B2 to produce the output code having K+R symbols as recited in claim 5 of U.S. Patent No. 10,944,432 B2. This combination is merely a known algorithm for calculating the claimed “output code” as recited in claim 5 of U.S. Patent No. 10,944,432 B2 using the encoders, switch circuit and received interleaved symbols that does no more than perform the same known processes and yield same predictable results as disclosed in claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 1, 4 and 5 of U.S. Patent No. 10,944,432 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being obvious over claim 1 of U.S. Patent No. 10,944,432 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 3 are included in the limitations of claim 2 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the interleaved encoder comprising a first switch circuit and parallel encoders that includes the RS FEC encoders as recited in claim 2 of U.S. Patent No. 10,944,432 B2 to produce the output code having K+R symbols as recited in claim 5 of U.S. Patent No. 10,944,432 B2. This combination is merely a known algorithm for calculating the claimed “output code” as recited in claim 5 of U.S. Patent No. 10,944,432 B2 using the encoders, switch circuit and received interleaved symbols that does no more than perform the same known processes and yield same predictable results as disclosed in claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that .

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 4 are included in the limitations of claim 3 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the interleaved encoder comprising a first switch circuit and parallel encoders that includes the 10 G encoder as recited in claim 3 of U.S. Patent No. 10,944,432 B2 to produce the output code having K+R symbols as recited in claim 5 of U.S. Patent No. 10,944,432 B2. This combination is merely a known algorithm for calculating the claimed “output code” as recited in claim 5 of U.S. Patent No. 10,944,432 B2 using the encoders, switch circuit and received interleaved symbols that does no more than perform the same known processes and yield same predictable results as disclosed in claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 1, 2, 3, 4 and 5 of U.S. Patent No. 10,944,432 B2. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being obvious over claim 3 of U.S. Patent No. 10,944,432 B2.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 5 are included in the limitations of claim 5 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the interleaved encoder comprising parallel encoders and a first switch circuit with K interleaved symbols as recited in claims 1 and 4 of U.S. Patent No. 10,944,432 B2 to produce the output code having K+R symbols followed by parity symbols as recited in claim 5 of U.S. Patent No. 10,944,432 B2. This combination is merely a known algorithm for calculating the claimed “output code” as recited in claim 5 of U.S. Patent No. 10,944,432 B2 using the encoders, switch circuit and received interleaved symbols that does no more than perform the same known processes and yield same predictable results as disclosed in claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 1, 4 and 5 of U.S. Patent No. 10,944,432 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being obvious over claim 5 of U.S. Patent No. 10,944,432 B2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 6 KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 1, 4, 5 and 6 of U.S. Patent No. 10,944,432 B2. Therefore, the limitations of claim 6 are rejected under nonstatutory double patenting as being obvious over claim 6 of U.S. Patent No. 10,944,432 B2.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 7 are included in the limitations of claim 7 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the interleaved encoder comprising parallel encoders and a first and second switch circuit that are synchronized together with the output node of the encoders to sequentially receive KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 1, 4, 5, 6 and 7 of U.S. Patent No. 10,944,432 B2. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being obvious over claim 7 of U.S. Patent No. 10,944,432 B2.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 8 are included in the limitations of claim 8 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the interleaved encoder comprising parallel encoders and a first and second switch circuit that are synchronized together with the output node of the encoders to sequentially receive symbols to generate an interleaved output code with K*L symbols, followed by an interleaved sum of parity symbols, as recited in claims 1, 4, 6, 7 and 8 of U.S. Patent No. 10,944,432 B2, KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 1, 4, 5, 6, 7 and 8 of U.S. Patent No. 10,944,432 B2. Therefore, the limitations of claim 8 are rejected under nonstatutory double patenting as being obvious over claim 8 of U.S. Patent No. 10,944,432 B2.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 9 are included in the limitations of claim 9 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the interleaved encoder comprising a first switch circuit and parallel encoders having a frequency equal to fc/L as recited in claims 1, 4 and 9 of U.S. Patent No. 10,944,432 B2 to produce the output code having K+R symbols as recited in claim 5 of U.S. Patent No. 10,944,432 B2. This combination is merely a known algorithm for calculating the claimed “output code” as recited in claim 5 of U.S. Patent No. 10,944,432 B2 using the encoders, switch circuit and received interleaved symbols that does no more than perform the same known processes KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 1, 4, 5 and 9 of U.S. Patent No. 10,944,432 B2. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being obvious over claim 9 of U.S. Patent No. 10,944,432 B2.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 10, 11 and 13 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 10 are included in the limitations of claims 4, 10, 11 and 13 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the system comprising parallel encoders receiving K interleaved symbols and an input/output switch circuits as recited in claims 4, 10 and 11 of U.S. Patent No. 10,944,432 B2 to produce the output code having K+R symbols as recited in claim 13 of U.S. Patent No. 10,944,432 B2. This combination is merely a known algorithm for calculating the claimed “output code” as recited in claim 13 of U.S. Patent No. 10,944,432 B2 using the encoders, switch circuits and received interleaved symbols that does no more than perform the same known processes and yield same predictable results as disclosed in claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 4, 10, 11 and 13 of U.S. Patent No. 10,944,432 B2. Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being obvious over claim 10, 11 and 13 in view of claim 4 of U.S. Patent No. 10,944,432 B2.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 11 are included in the limitations of claim 10 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the system comprising parallel encoders receiving K interleaved symbols and an input/output switch circuits, wherein the received symbols are in sync with a respective clock pulse and the input switch is synched with the group of clock pulses, as recited in claims 4, 10 and 11 of U.S. Patent No. 10,944,432 B2 to produce the output code having K+R symbols as recited in claim 13 of U.S. Patent No. 10,944,432 B2. This combination is merely a known algorithm for calculating the claimed “output code” as recited in claim 13 of U.S. Patent No. 10,944,432 B2 using the encoders, switch circuits and received interleaved symbols that does no more than perform the same known processes and yield same predictable results as disclosed in claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this .

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 12 are included in the limitations of claim 12 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the system comprising parallel encoders including RS FEC encoders, received K interleaved symbols and an input/output switch circuits, wherein the received symbols are in sync with a respective clock pulse and the input switch is synched with the group of clock pulses, as recited in claims 4, 10, 11 and 12 of U.S. Patent No. 10,944,432 B2 to produce the output code having K+R symbols as recited in claim 13 of U.S. Patent No. 10,944,432 B2. This combination is merely a known algorithm for calculating the claimed “output code” as recited in claim 13 of U.S. Patent No. 10,944,432 B2 using the encoders, switch circuits and received interleaved symbols that does no more than perform the same known processes and yield same predictable results as disclosed in claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as .

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 13 are included in the limitations of claim 13 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the system comprising parallel encoders including RS FEC encoders, received K interleaved symbols and an input/output switch circuits, wherein the received symbols are in sync with a respective clock pulse and the input switch is synched with the group of clock pulses, as recited in claims 4, 10, 11 and 12 of U.S. Patent No. 10,944,432 B2 to produce the output code having K+R symbols as recited in claim 13 of U.S. Patent No. 10,944,432 B2. This combination is merely a known algorithm for calculating the claimed “output code” having K+R symbols followed by parity symbols as recited in claim 13 of U.S. Patent No. 10,944,432 B2 using the encoders, switch circuits and received interleaved symbols that does no more than perform the same known processes and yield same predictable results as disclosed in claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 4, 10, 11, 12 and 13 of U.S. .

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 14 are included in the limitations of claim 14 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the system comprising parallel encoders including RS FEC encoders, received K interleaved symbols and an input/output switch circuits, wherein the received symbols are in sync with a respective clock pulse and the input switch is synched with the group of clock pulses to generate an interleaved output code, as recited in claims 4, 10, 11, 12 and 14 of U.S. Patent No. 10,944,432 B2 to produce the output code having K+R symbols as recited in claim 13 of U.S. Patent No. 10,944,432 B2. This combination is merely a known algorithm for calculating the claimed “output code” as recited in claim 13 and producing the interleaved output code as recited in claim 14 of U.S. Patent No. 10,944,432 B2 using the encoders, switch circuits and received interleaved symbols that does no more than perform the same known processes and yield same predictable results as disclosed in claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 4, 10, 11, 12, 13 and 14 of U.S. Patent No. 10,944,432 B2. Therefore, the .

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 15 are included in the limitations of claim 15 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the system comprising parallel encoders including RS FEC encoders, received K interleaved symbols and an input/output switch circuits, wherein the received symbols are in sync with a respective clock pulse and the input switch is synched with the group of clock pulses to generate an interleaved output code having symbols followed by an interleaved sum of parity symbols, as recited in claims 4, 10, 11, 12, 14 and 15 of U.S. Patent No. 10,944,432 B2 to produce the output code having K+R symbols as recited in claim 13 of U.S. Patent No. 10,944,432 B2. This combination is merely a known algorithm for calculating the claimed “output code” as recited in claim 13 and producing the interleaved output code as recited in claim 14 of U.S. Patent No. 10,944,432 B2 using the encoders, switch circuits and received interleaved symbols that does no more than perform the same known processes and yield same predictable results as disclosed in claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 4, 10, 11, 12, 13, 14 and 15 of U.S. Patent No. 10,944,432 B2. Therefore, the limitations of claim .

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 16 are included in the limitations of claim 16 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the system comprising parallel encoders having a frequency equal to fc/L, receiving K interleaved symbols and an input/output switch circuits as recited in claims 4, 10, 11 and 16 of U.S. Patent No. 10,944,432 B2 to produce the output code having K+R symbols as recited in claim 13 of U.S. Patent No. 10,944,432 B2. This combination is merely a known algorithm for calculating the claimed “output code” as recited in claim 13 of U.S. Patent No. 10,944,432 B2 using the encoders, switch circuits and received interleaved symbols that does no more than perform the same known processes and yield same predictable results as disclosed in claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 4, 10, 11, 13 and 16 of U.S. Patent No. 10,944,432 B2. Therefore, the limitations of claim 16 are rejected under nonstatutory double patenting as being obvious over claim 16 of U.S. Patent No. 10,944,432 B2.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5 and 17 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 17 are included in the limitations of claims 4, 5 and 17 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the interleaved encoder comprising the input node, parallel RS encoders receiving K interleaved symbols, and a first switch circuit as recited in claims 4 and 17 of U.S. Patent No. 10,944,432 B2 to produce the output code having K+R symbols as recited in claim 5 of U.S. Patent No. 10,944,432 B2. This combination is merely a known algorithm for calculating the claimed “output code” as recited in claim 5 of U.S. Patent No. 10,944,432 B2 using the encoders, switch circuit and received interleaved symbols that does no more than perform the same known processes and yield same predictable results as disclosed in claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 4, 5 and 17 of U.S. Patent No. 10,944,432 B2. Therefore, the limitations of claim 17 are rejected under nonstatutory double patenting as being obvious over claim 17 in view of claims 4 and 5 of U.S. Patent No. 10,944,432 B2.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 18 KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 4, 5, 17 and 18 of U.S. Patent No. 10,944,432 B2. Therefore, the limitations of claim 18 are rejected under nonstatutory double patenting as being obvious over claim 18 of U.S. Patent No. 10,944,432 B2.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 19 are included in the limitations of claim 19 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the interleaved encoder comprising the input node, parallel RS encoders receiving K interleaved symbols, and first and second switch circuits synchronized to sequentially output KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 4, 5, 17 and 19 of U.S. Patent No. 10,944,432 B2. Therefore, the limitations of claim 19 are rejected under nonstatutory double patenting as being obvious over claim 19 of U.S. Patent No. 10,944,432 B2.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,944,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 20 are included in the limitations of claim 20 of U.S. Patent No. 10,944,432 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the interleaved encoder comprising the input node to generate an interleaved output code that includes symbols followed by an interleaved sum of parity symbols, parallel RS encoders receiving K interleaved symbols, and first switch circuit configured to sequentially couple the input node to the input port of the RS encoders as recited in claims 4, 17 and 20 of U.S. Patent No. 10,944,432 B2 to produce the output code having K+R symbols as recited in KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 4, 5, 17 and 20 of U.S. Patent No. 10,944,432 B2. Therefore, the limitations of claim 20 are rejected under nonstatutory double patenting as being obvious over claim 20 of U.S. Patent No. 10,944,432 B2.

Allowable Subject Matter
Claims 1-20 would be allowed if the Applicant overcomes the rejection under nonstatutory double patenting as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Saito (U.S. Patent Application No. 2015/0222416 A1) discloses: An interleaved encoder comprising:
a plurality of encoders including L parallel encoders; and . . .
wherein:
the input node is configured to receive a group of K*L symbols,
each symbol of the group of K*L symbols is received in synch with a respective clock pulse of a group of K*L clock pulses (Claim 1: “A transmission circuit for transmitting 
Yoshida et al. (U.S. Patent No. 6,658,605 B1) discloses: a first switch circuit (Fig. 1: Interleaving Circuit 6) configured to sequentially couple an input node to an input port of one of the plurality of encoders (Claim 1: “A multiple coding method comprising the steps of: encoding a plurality of input sequences in parallel so as to generate a plurality of output coded sequences in parallel while adding an error-correcting bit sequence to each of the plurality of input sequences; interleaving the plurality of output coded sequences applied thereto in parallel by permuting the plurality of output coded sequences on a bit-by-bit or symbol-by-symbol basis so as to generate a plurality of interleaved coded sequences in parallel”.)
Figure 1 of Yoshida is illustrated below for convenience.

    PNG
    media_image1.png
    598
    807
    media_image1.png
    Greyscale


Independent claims 10 and 17 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 10 and 17 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-9, 11-16 and 18-20 are also allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112